Citation Nr: 0504088	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  97-28 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefits sought on 
appeal.

This matter was previously before the Board and denied in a 
November 2003 rating decision.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated October 2004, the Court 
vacated the Board's decision and remanded the matter to the 
Board for actions consistent with the parties' Joint Motion 
for Remand and to Stay Proceedings (Joint Motion).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

?	A remand is necessary in this case for the RO to 
schedule a VA examination and for further development 
and adjudication pursuant to the amended duty to notify 
requirements of the Veterans Claims Assistance Act of 
2000 (VCAA).

The veteran claims he has PTSD related to non-combat 
stressors he experienced while stationed in New Jersey and 
Washington state.  Specifically, the veteran contends that 
although he was never assigned to Vietnam and his military 
occupational specialty was that of a carpenter, he had the 
following stressors: frequent terrifying nightmares of being 
in the jungles of Vietnam; serving on six burial details, as 
a pallbearer, of combat casualties from Vietnam while 
stationed in Washington state; while stationed in New Jersey, 
the veteran reported having an appointment at the hospital 
and seeing mutilated and dead bodies from Vietnam along the 
hallway as he passed by; and seeing the wound scars from his 
friends and a platoon sergeant who were in Vietnam.

The applicable regulation, 38 C.F.R. § 3.304(f) sets forth 
three elements that must be satisfied before service 
connection for PTSD may be granted.  The record must show:  
(1) A current medical diagnosis of PTSD, (2) medical evidence 
of a causal nexus between currently-diagnosed PTSD and the 
claimed in-service stressor, and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 
Vet. App. 389 (1996).  See also Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

With respect to element number 1, relating to diagnosis, an 
award of service connection for PTSD requires a current 
diagnosis of PTSD established under DSM-IV; see Cohen, Id. 
and 38 C.F.R. § 4.130 (2004).  Where the occurrence of 
stressors has been accepted by adjudicators, the question of 
whether they were of sufficient gravity to cause PTSD 
requires a determination by medical professionals.  West v. 
Brown, 7 Vet. App. 70 (1994) (the sufficiency of the stressor 
is a medical determination).

Therefore, a VA psychiatric examination must be scheduled by 
the RO.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  Pub. L. No. 106-475, 114 State. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).

Although the RO had provided the appellant with the notices 
required under the VCAA, the Court noted that the RO did not 
request the veteran's complete personnel file and unit 
records to include morning reports.  VCAA requires that VA 
undertake actions to provide notice and assistance to the 
claimant in the development of the claim.  Because the RO has 
not undertaken the above-cited actions, further development 
is required.

A remand is necessary to ensure that the evidentiary record 
is complete. Accordingly, the case is REMANDED for the 
following development:

1.  The veteran and his representative 
should be contacted and again requested 
to furnish the specific details of the 
claimed in-service stressors.

2.  The RO must attempt to obtain the 
veteran's complete service personnel 
records, to include performance 
evaluations and any unit records deemed 
feasible in response to the stressor 
information provided.

3.  Taking into account all information 
obtained in accordance with paragraphs 1 
and 2, above, the RO must review the 
claims file and prepare a summary of all 
of the veteran's claimed stressors.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature, severity, and etiology of any 
psychiatric illness diagnosed, to include 
PTSD.  All indicated tests and studies 
should be performed, and all clinical 
findings should be reported in detail.  
It is imperative that the claims file be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.

The RO should provide the examiner with a 
summary of the reported stressors.  

5.  If PTSD is diagnosed, the examiner 
should specify which stressor(s) 
was(were) used as the basis for the 
diagnosis, whether the stressors found to 
be established by the record were 
sufficient to produce PTSD, and whether 
there was a link between the current 
symptomatology and one or more of the in-
service stressors.  A complete rationale 
for any opinion expressed must be 
provided.

6.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim. 

7.  After undertaking any other 
development deemed appropriate, the RO 
must readjudicate the issue on appeal, 
taking into account the entire record.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




